Citation Nr: 0023619	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-08 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1999, the veteran withdrew his request for a hearing.  
Accordingly, the Board will proceed with the adjudication of 
the claim.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  The VA has fulfilled its duty to assist 
the veteran in the development of all facts pertinent to the 
claim of entitlement to service connection for hypertension.  

2.  Hypertension was not present in service and is not 
related to military service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran served on active duty from April 
1971 to June 1974.  In his March 1971 enlistment physical, 
his blood pressure was recorded as 110 systolic over 70 
diastolic (110/70).  Approximately one month later, in April 
1971, his blood pressure was recorded as 136/80 and 160/90.  
A clinical record noted that the veteran had "hypertension" 
was found to be disqualified for rescue training.  Additional 
blood pressure readings were taken during the veteran's 
active service and will be discussed below.  The undersigned 
must note that at no time during the veteran's active service 
was the apparent reference to "hypertension" in April 1971 
confirmed or even indicated.  At his separation evaluation in 
May 1974, the veteran specifically denied high or low blood 
pressure.  Pain and pressure in the chest, a chronic cough, 
palpitations or a pounding heart, and heart trouble of any 
sort was also denied.  In May 1974, the veteran denied having 
a significant medical history and no reference was made to 
hypertension.  He was discharged from active service in June 
1974.  

The veteran filed a claim seeking VA compensation in October 
1974.  He made no reference to hypertension.  In a January 
1974 VA examination, the veteran again made no reference to 
hypertension or any form of cardiovascular disorder.  The 
veteran's blood pressure was 130/84 and his pulse was 
considered regular and normal.  Hypertension was not 
diagnosed.  

A review of the medical evidence of record fails to indicate 
treatment or a complaint regarding hypertension until decades 
after the veteran's discharge from active service.  Medical 
evaluations performed by private and VA health care providers 
in December 1985, July 1982, September 1991, and outpatient 
treatment reports following service make no reference to 
hypertension.  In a claim dated October 1991, the veteran 
made no reference to hypertension.  

The veteran filed a claim seeking service connection for 
hypertension in August 1997, decades after his discharge from 
active service.  In support of his claim, he submitted a July 
1997 statement from a private physician who indicated that he 
had reviewed the service medical records and was of the 
opinion that the veteran's "present condition" was 
consistent with high blood pressure symptoms he exhibited 
while on active duty.  Also submitted was a July 1997 
statement from a chiropractor who reported the veteran had 
exhibited elevated blood pressure readings ever since he 
first started treating him for neck and back pain in 1981 
(approximately seven years after the veteran's discharge from 
active service).  He added that the veteran had indicated 
that this was consistent with blood pressure readings he had 
while in service.  

In a November 1997 VA examination, the examiner noted that 
there was no claims folder available for review.  Medical 
records from the VA Medical Center (VAMC) were reviewed.  The 
veteran gave a medical history that included inservice 
dizziness and shortness of breath during mandatory physical 
therapy.  The veteran stated that he recalled that he had 
been found to have elevated blood pressure.  He was placed on 
a three day screening protocol with borderline readings.  The 
veteran reported persistent high blood pressure readings and 
indicated that he was on medication.  Following the 
evaluation the veteran was diagnosed with essential 
hypertension.  

In March 1998, the private physician who had previously 
submitted a statement to the VA again noted that he had 
reviewed the service medical records as well as the VA 
examination report.  He indicated that he was still of the 
opinion that the veteran's symptoms and blood pressure 
readings were consistent with the current diagnosis of 
essential hypertension.  He added that it was medically 
accepted that labile hypertension was a prelude to essential 
hypertension and that blood pressure readings recorded in the 
service medical records substantiate that diagnosis.  

VA obtained a medical opinion in June 1998.  The examiner was 
requested to review all the records and state if the 
veteran's current hypertension was related to an inservice 
problem.  The examiner responded that the VA Rating Schedule 
defined hypertension as a diastolic reading at 90 or above 
and a systolic reading of 160 or greater.  It was added that 
these ratings must be confirmed by readings on at least three 
different days.  After reviewing all the evidence of record, 
it was concluded that the readings from May 3, 1971, contain 
one out of six diastolic blood pressures which was 90 or 
greater.  Blood pressure readings for May 4, 1971, and May 5, 
1971, showed seven normal diastolic and systolic readings.  
It was noted that "almost every other" blood pressure 
reading in the service medical records were normal.  It was 
the evaluator's opinion that these blood pressure readings 
did not support a diagnosis of labile hypertension in 
service.  It was also her opinion that the veteran's 
hypertension was not manifested as a chronic disease in 
service or that a diagnosis of hypertension could have been 
or should have been established in service. 

In an additional statement submitted by the private health 
care provider in January 1999, it was reported that a 
diagnosis of hypertension was well established, pointing out 
that a diastolic blood pressure reading greater than 90 was 
considered to represent hypertension.  In support of this 
statement, he provided a reference to a medical text.  He 
added that of the six blood pressure readings obtained on May 
3, 1971, there was one reading which showed a diastolic 
reading of 94.  He stated that this reading was clearly in 
the hypertensive range.  As the other readings were normal, a 
diagnosis of labile hypertension was appropriate.

In his June 1998 substantive appeal, the veteran contended 
that the opinion of his private health care provider should 
be sufficient medical evidence to award him service 
connection for hypertension.  The veteran noted the benefit 
of the doubt doctrine.  

Because of the complex and controversial questions presented 
by the record, the Board submitted this case to an 
independent medical expert in March 2000.  An independent 
medical expert opinion was received at the Board in May 2000 
from a Professor of Medicine and the Director of the Division 
of Nephrology, Department of Internal Medicine, University of 
Missouri-Columbia.  It was noted that the expert was a 
specialist in clinical hypertension.  The professor indicated 
that he had reviewed the veteran's service medical records as 
well as the post-service medical evidence of record.  

It was noted that epidemiologists, statisticians and 
clinicians had grappled with the problem of defining 
hypertension for many years.  "Labile" hypertension was 
described as an intermittent form of hypertension, also 
referred to as prehypertension, neurocirculatory asthenia, or 
hyperkinetic heart syndrome.  The expert discussed at length 
the controversy over the definition of hypertension.  He 
described the criteria for the classification of hypertension 
developed by the Joint National Committee on Prevention, 
Detection, Evaluation and Treatment of Hypertension.  The 
independent expert stated that the term labile hypertension 
lacked definition "because investigators have not yet 
determined whether such patients go on to have sustained 
hypertension with consequent cardiovascular damage."  He 
went on to conclude that there was "no justification for 
using the term labile hypertension."

Regarding the questions posed by the Board as to the degree 
of medical probability that the current hypertension had its 
clinical onset in service, the expert stated that based on 
the medical information available he felt reasonably 
comfortable in classifying the blood pressure during service 
as "normal."  Documentation of the normal readings and high 
readings while the veteran was supposed to have been taking a 
prescription drug which was known to raise blood pressure and 
several subsequent normal readings (including the separation 
physical) supported the expert's opinion that there was "no 
justification to diagnose hypertension of any kind during the 
service."  A diagnosis of hyperkinetic heart syndrome was 
also found unlikely.  The expert went on to correlate his 
general discussion with the questions posed by the Board 
concerning the criteria for the diagnosis of hypertension, 
whether the criteria were met in service and the significance 
of labile hypertension in light of the current diagnosis of 
hypertension.

In June 2000, the Board provided the veteran's representative 
with a copy of the independent medical expert report.  The 
representative was provided 60 days in which to submit any 
additional evidence or argument.  No additional evidence or 
argument has been submitted.  

Analysis

In light of the opinion of the private health care provider, 
the Board finds that the claim of entitlement to service 
connection for hypertension is well grounded under the United 
States Court of Veterans Claims (Court) determination in 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The health care 
provider has associated the veteran's blood pressure readings 
in service with his current hypertension.  Accordingly, the 
next issue before the Board is whether the VA has fulfilled 
the duty to assist the veteran.  The VA has a duty to assist 
the veteran in development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103 and 3.159 (1999).  In this case, the veteran has 
undergone numerous evaluations to determine the nature and 
etiology of his hypertension.  An independent medical opinion 
has been obtained.  In addition, the veteran and the RO have 
obtained pertinent medical records in support of his case.  
Accordingly, the Board finds the duty to assist has been 
fulfilled. 

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was, in fact, incurred or aggravated 
during the veteran's service.  38 U.S.C.A. § 113(b); 
38 C.F.R. § 3.303(b); Cosman v. Principi, 3 Vet. App. 503 
(1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); 
and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

The veteran contends that his blood pressure readings during 
service is evidence of hypertension or indications of the 
initial manifestations of hypertension.  He also apparently 
maintains that his difficulties with dizziness during 
physical therapy were the initial manifestations of 
hypertension in service.  While the veteran is competent to 
describe events or symptomatic manifestations of a disorder 
that are perceivable to a lay party, the Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  In this case, the veteran is not competent to 
diagnose himself with hypertension and then associate this 
hypertension with his active service.  

The Board has considered the medical evidence that both 
supports and does not support the veteran's claim.  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The competent evidence in support of the claim comprises the 
notation in service of "hypertension," as well as the post 
service medical opinions.  Those opinions, however, rely 
fundamentally on the concept that labile hypertension was 
present in service and is causally related to the 
hypertension diagnosed many years after service.  
Alternatively, they rely on the concept that the blood 
pressure readings in service were adequate to demonstrate the 
presence of hypertension.  Based on a review of the medical 
evidence of record, including the independent medical expert 
opinion, the opinions of the private health care provider, 
and the evaluations performed by VA, the Board must find that 
the independent medical opinion carries the greatest 
probative weight.  In this regard, it is important to note 
that the Court has rejected the "treating physician rule" 
that gives the opinions of treating physicians greater weight 
in evaluating claims made by veterans.  Guerrieri, 4 Vet. 
App. at 473.  As stated by the Court, "[w]hile it is true 
that the [Board] is not free to ignore the opinion of a 
treating physician, the [Board] is certainly free to discount 
the credibility of that physician's statements."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).

The Board finds that the independent medical opinion of May 
2000 provides a compelling rationale that cannot be ignored.  
The independent medical expert has had the opportunity to 
review both the private health care provider's opinion as 
well as the VA medical evaluations.  Further, he is provided 
a detailed rationale for his opinion with citation to medical 
authority well beyond that identified by the medical 
providers who have supported the claimant.  In his rationale 
the independent expert discussed in detail the controversy 
over the definition of hypertension and provided criteria 
with persuasive authority.  The independent expert also 
explained why the term labile hypertension, which is an 
essential element of the evidence in support of the claim, 
lacks definition and, more importantly, is not recognized as 
predictive of the later development of hypertension.  
Finally, the expert addressed the blood pressure readings 
during service, including the normal reading at separation, 
the factors that affect such readings, and concluded that 
hypertension was not present in service.  His discussion also 
made it clear that the current hypertension is not related to 
service.  Neither the veteran nor his representative has 
disputed the medical opinion of the independent medical 
expert.  The opinion of the independent expert strongly 
reinforces the opinion provided by the VA medical provider.  
The Board finds the opinion of the VA medical provider is 
also entitled to important probative weight, as is the normal 
blood pressure reading at separation and the lack of 
demonstration of hypertension in the medical evaluations 
proximate to service. 

The Board has considered the benefit of the doubt doctrine in 
this case.  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

When, after consideration of all evidence 
and material of record in this case 
before the Department with respect to the 
benefits under the law administered by 
the Secretary, there is an approximate 
balance of positive and negative evidence 
regarding the merits of an issue material 
to the determination in this matter, the 
benefit of the doubt doctrine in 
resolving such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).

The Court has found that, under this standard, when the 
evidence supports the claim or is in relative equipoise, the 
appellant prevails.  However, where the "preponderance of 
the evidence" is against the claim the appellant loses and 
the benefit of the doubt doctrine has no application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  "A 
properly supported and recent conclusion that the 
preponderance of the evidence is against the claim 
necessarily precludes that the possibility of the evidence 
also being in an approximate balance."  Id. at 58.  

In this case, the question of whether hypertension is related 
to active service is not in relative equipoise.  The clear 
weight of competent medical evidence, including, but not 
limited to, an independent medical expert opinion, a VA 
medical provider opinion, and the service medical records, do 
not support the conclusion that the current disability is 
causally associated with his active service.  The opinion of 
the private health care provider and the April 1971 medical 
report, while significant, do not refute the overwhelming 
amount of evidence that does not support this claim.  The 
fact that the veteran was diagnosed with this condition only 
decades after his discharge from active service only supports 
this conclusion.  The private health care provider's single 
reference to one diastolic reading does not give great 
support to the conclusion that this reading can be reasonably 
associated with the veteran's current hypertension.  
Accordingly, in this case, for the reasons cited above, the 
preponderance of the evidence is against the claim.  



ORDER

Entitlement to service connection for hypertension is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

